DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 4-5, 7-8, 15-23, and 25-33 are pending in this application.

Election/Restrictions
Applicant’s election of Group I in the reply filed on December 7, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 29-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2020.
	Applicant’s election of the species of compound 102 is also acknowledged.  As the elected species was not found in the prior art, the search and examination is expanded to the elected invention of Group I.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 4-5, 7-8, 15-23, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula ULM-L-PTM (wherein ULM, L and PTM are as defined in claim 1) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a polymorph or prodrug of the compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... or a pharmaceutically acceptable salt, ...  or polymorph or prodrug thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘polymorphs’ and ‘prodrugs’ intended by the recitation.
I. Polymorph:
The specification does not provide a definition for the term ‘polymorph’ and there are no working examples of a “polymorph” of the instantly claimed compound.
Polymorphs are generally natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a polymorphism would require determining whether there was a polymorphism within 
Searching the pertinent art in the related to E3 ubiquitin ligase binding moieties did not result in support for such polymorphs of compounds of structures similar to that recited in instant claims. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make polyrmorphs of the claimed compounds and the specification has no example of polymorph of the instant compounds. Specification neither defines the term nor provides an enabling disclosure of ‘polymorphs’ of the instant compounds.
The instantly claimed compounds have substituents having variable groups X1, X2, W3, W4, W5, etc.  Careful calculation of the number of compounds embraced by the instant claims shows a large number of compounds and there is no teaching of any polymorph of this large genus.
The state of the art is that is not predictable whether polymorphs will form or what their composition will be. Thus, in the absence of experimentation one cannot predict if a particular polymorph of a specific compound will form or not. One cannot predict the stoichiometry of the formed polymorph. 
A state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of polymorphs is unpredictable.  The reference provides that – ‘different crystalline polymorphs differ in crystal packing, and/or molecular conformation as 
Joachim Ulrich (Kirk-Othmer Encyclopedia of Chemical Technology) provides that “Polymorphism is a condition in which chemically identical substances may crystallize into 
(ii).	The predictability or lack thereof in the art:
Hence the term ‘polymorph’ as applied to the compounds claimed by the applicant are not art-recognized forms of the compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
The synthetic procedures in the specification and illustrated examples in the experimental section of the specification are limited to making the compounds related to the structures recited in instant claims and not related to polymorphs thereof.
(iv).	The presence or absence of working examples:
	There is no working example of any polymorphic form.  These cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that polymorphic forms of these compounds actually exist; if they did, they would have formed. Hence, there should be showing supporting that polymorphs of these compounds exist and therefore can be made. 
The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for compounds generically embraced in the claims would lead to desired polymorph of the compound.  As noted above, the genus embraces a large number of compounds and hence the claims are extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired polymorph of compound embraced in the instant claims in view of the pertinent reference teachings.
II. Prodrug:
It is known that ‘prodrugs are compounds which are convertible in vivo by metabolic means such as hydrolysis to another compound’.  The specification, however, does not provide what are some of the examples of such “precursors” (referred in the definition provided at page 20) or “prodrugs” intended by the recitation in instant claims.  The instantly claimed compounds include functional groups that can undergo hydrolysis.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds as recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly 
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrug of the compound having the structures depicted in claims.  The genus of structure(s) recited in instant claims embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of a compound embraced in the instant claims in view of the pertinent reference teachings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-8, 15-23, 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
2)n- group, wherein each one of the methylene groups is optionally substituted with one or two substituents selected from the group of halogen, methyl, optionally substituted alkoxy, a linear or branched C1-C6 alkyl group optionally substituted by 1 or more halogen, C(O)NR1R1a, or NR1R1a or R1 and R1a are joined to form an optionally substituted heterocycle, or -OH groups, or an amino acid side chain optionally substituted”.  It is not clear whether or not the terms “C(O)NR1R1a” and “NR1R1a” are part of ‘substituents’ intended for the methylene group.  The recitation “or R1 and R1a are joined to form an optionally substituted heterocycle” appears to be out of place.  Appropriate correction and/or clarification are required.

	Receipt is acknowledged of the Information Disclosure Statements filed on August 12, 2019; August 19, 2019; April 9, 2020 and June 12, 2020, and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

March 4, 2021